DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, 8, 9, 11, 12, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 each recite the limitations “the annular surface defining the central bore”. These limitations are indefinite as they have not previously been recited and thus lack antecedent basis (i.e. as they are only previously recited in the canceled limitations in the current amendment). Thus it is unclear whether Applicant is newly claiming them here, if Applicant did not intent to cancel all of the presently canceled limitations, if Applicant believes such are inherent limitations, etc.. Appropriate clarification and correction is required. For examination purposes Examiner assumes Applicant intended to claim “an annular surface defining a central bore”.

Claims 3, 4, 9, 11, 12, and 16-18 are indefinite at least by virtue of depending on claims 1 or 8 (respectively).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 8, 11, and 12, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abbes et al. (US 4,188,037).
With regard to claims 1 and 8, Abbes discloses a gasket assembly (1 as seen in Figs. 1, etc.), comprising: a semi-compliant ring seal (including elements 5, 6, 8-11, etc. which examiner notes is considered semi-compliant as it is made of various materials that have various amounts of compliance both as a material property and as the structure as a whole (e.g. see column 3 lines 1-7). Additionally note that the disclosed materials of Abbes are some of the same materials disclosed by Applicant on page 5 lines 10-19 of the instant specification) comprising: an annular sealing body comprising an I-shaped cross-section (e.g. main body of the annular sealing body, shown having an I-shape in Fig. 1, etc. as it has a narrow middle and a protrusion at each end thereof); an annular outer seal portion (e.g. comprising 10 and 11) disposed on and defining an outer edge of the annular sealing body (as seen in Figs. 1, etc.); an annular inner seal portion (e.g. comprising 5-7) disposed on and defining an inner edge of the annular sealing body (as seen in Figs. 1, etc.); a frustum of a frustoconical cross-section of the inner seal portion is connected to the annular surface (e.g. the radially innermost annular surface of the annular inner seal portion at 7, which it is shown as connected to at least indirectly by intervening parets) defining the central bore (i.e. the hole in the middle thereof as seen in Fig. 1) and faces away from the central bore (as seen in Figs. 1, etc. it faces radially away from such); and a ring joint gasket (12) having an inner surface (i.e. the radial inner surface thereof as seen in Figs. 1, etc.) that engages the annular outer seal portion of the ring seal (as seen in Fig. 1 as 12 contacts 10 and 11), wherein the ring joint gasket is insertable into a flange of a ring-type joint (as seen in Fig. 1 it is capable of this intended use limitation as it is shown inserted into a flange-like pipe joint comprising 2 and 3, and thus it clearly capable of being inserted into a ring-type (e.g. annular) flange joint), and wherein the ring joint gasket is axially taller than the ring seal in an uncompressed state (as seen in Figs. 2-4, etc. as it appears that the maximum axial height of 12 is greater than the maximum axial height of the rest of the gasket assembly, and as the maximum height of 12 is clearly axially taller than a portion at 8/9). With additional regard to claim 8, Abbes discloses the method steps of providing the ring joint gasket (as seen in Figs. 1, etc.), inserting the ring seal into the ring joint gasket (as seen in Figs. 1, etc. as it is shown inserted thereinto), and engaging the inner surface of the ring joint gasket with the annular outer seal portion of the ring seal (as seen in Figs. 1, etc.).

With regard to claims 3 and 11, Abbes discloses that the annular sealing body comprises/forming with a width less than a width of at least one of the annular outer seal portion and annular inner seal portion (i.e. the axial width between 8 and 9 is smaller than the axial width of the annular outer seal portion at 10 and 11 and the annular inner seal portion at 6/7).

With regard to claims 4 and 12, Abbes discloses that the annular sealing body comprises/forming with a width less than a width of at both the annular outer seal portion and annular inner seal portion (i.e. the axial width between 8 and 9 is smaller than the axial width of the annular outer seal portion at 10 and 11 and the annular inner seal portion at 6/7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 16-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Abbes et al. (US 4,188,037) in view of Smith et al. (US 2016/0084690).
With regard to claim 9, Abbes is silent as to the exact type of joint that the ring joint gasket is inserted into and thus fails to explicitly disclose the step of inserting the ring joint gasket into a flange of a ring-type joint.
Smith discloses a similar method of forming a gasket assembly (as seen in Figs. 3-4 including gasket 140) that includes the step of inserting the ring joint gasket into a flange of a ring-type joint (as seen in Figs. 3-4, described in the abstract, etc.).
It would have been considered obvious to have modified the invention of Abbes such that the method includes the step of inserting the ring joint gasket into a flange of a ring-type joint as taught by Smith. Such a modification would provide the expected result of providing the desirable gasket of Abbes to seal a ring joint with a flange.

With regard to claim 16, Abbes is silent as to the exact type of joint that the ring joint gasket is inserted into and thus fails to explicitly disclose the step of inserting the ring joint gasket into a flowmeter flange.
Smith discloses a similar method of forming a gasket assembly (as seen in Figs. 3-4 including gasket 140) that includes the step of inserting the ring joint gasket into a flowmeter flange (as seen in Figs. 3-4, described in the abstract, etc.).
It would have been considered obvious to have modified the invention of Abbes such that the method includes the step of inserting the ring joint gasket into a flowmeter flange as taught by Smith. Such a modification would provide the expected result of providing the desirable gasket of Abbes to seal a ring joint of a flowmeter flange.

With regard to claim 17, Abbes discloses the step of compressing the ring seal in an annular gap defined by the ring gasket (as seen in Fig. 1, etc.), but is silent as to the exact type of joint that the ring joint gasket is inserted into and thus fails to explicitly disclose the annular gap is also defined by a flange.
Smith discloses a similar method of forming a gasket assembly (as seen in Figs. 3-4 including gasket 140) that includes the step of inserting the seal into an annular gap defined in part by a flange (as seen in Fig. 3, etc.).
It would have been considered obvious to have modified the invention of Abbes such that the method includes using the ring seal on a flange as taught by Smith. Such a modification would provide the expected result of providing the desirable gasket of Abbes to seal a ring joint of a flowmeter flange.

With regard to claim 18, the combination discloses that the ring seal substantially fills the annular gap (as seen in Abbes Fig. 1, which Examiner notes is considered substantially filled as the gap is being considered the area from the radially innermost portion of the ring seal to the radial outermost portion of the groove the gasket is in).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 4, 8, 9, 11, 12, and 16-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In the interest of advancing prosecution examiner recommends claiming, in each independent claim, that the maximum/overall axial height of the ring joint gasket is substantially larger than the maximum/overall axial height of the ring seal, that the frustum is directly connected to the central bore, and that the frustum axially faces towards the central bore (as opposed to the current claim limitations claiming it faces away from the central bore, which although technically has 112(a) support as it does not directly face the bore if the bore is defined just as the cylindrical opening, is likely not what Applicant intended to claim).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS L FOSTER whose telephone number is (571)270-5354. The examiner can normally be reached M-F 9:00am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS L FOSTER/            Primary Examiner, Art Unit 3675